Citation Nr: 1119806	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-37 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.  

2.  Entitlement to service connection for residuals of a head injury.  

3.  Entitlement to an effective date earlier than October 5, 2009, for the grant of service connection for migraine headaches.  

4.  Entitlement to a rating in excess of 30 percent for migraine headaches.  

5.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

6.  Entitlement to a rating in excess of 10 percent for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from June 11, 2003 to August 14, 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008, May 2009, and January 2010 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a seizure disorder, rated 10 percent, effective April 22, 2008; granted service connection for a right knee disability, rated 0 percent, effective April 22, 2008; and granted service connection for migraine headaches, rated 30 percent, effective October 5, 2009, and denied service connection for an anxiety disorder.  A May 2010 rating decision (finding clear and unmistakable error in the May 2009 rating decision) granted a 10 percent rating for the Veteran's right knee disability, effective April 22, 2008.  

The May 2010 rating decision also sua sponte (the matter was not raised by the Veteran, and the record does not show a diagnosis of a psychosis) denied the Veteran presumptive service connection for a psychosis for treatment purposes only under 38 U.S.C.A. § 1702.  As the RO during the pendency of this appeal has addressed the matter of service connection for a psychiatric disability other than an anxiety disorder, and in light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App, 1 (2009)(in essence, the scope of a service connection for a mental health disability claim encompasses all psychiatric disability shown/alleged), the issue of service connection for a psychiatric disability has been characterized to encompass all psychiatric diagnoses. 

The issue of entitlement to service connection for anxiety disorder is being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.  
FINDINGS OF FACT

1.  The Veteran has not specifically identified what residual disability from a head injury he seeks to have service connected; the medical evidence of record does not show (or suggest) that he has any such disability.  

2.  The first communication from the Veteran evidencing an intent to file a claim of service connection for migraine headaches was received on October 5, 2009, a number of years after his separation from service.  

3.  It is not shown at any time during the appeal period the Veteran's migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  At no time during the pendency of this claim/appeal is the Veteran's service-connected right knee disability shown to have been manifested by more than slight recurrent subluxation or instability; compensable limitations of flexion or extension, and/or X-ray confirmed arthritis are not shown.  

5.  The Veteran has a confirmed diagnosis of primary generalized epilepsy/seizure disorder, but is not shown to have had a major or minor seizure since August 2003.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  An effective date earlier than October 5, 2009, is not warranted for the award of service connection for migraine headaches.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).  

3.  A rating in excess of 30 percent for migraine headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (Code) 8100 (2010).  

4.  A rating in excess of 10 percent for a right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Codes 5019. 5024, 5257, 5260, 5261 (2010).  

5.  A rating in excess of 10 percent for a seizure disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Code 8911 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the increased rating issues, and the earlier effective date claim, the appeals are from the initial ratings assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  May 2009 and May 2010 statements of the case (SOCs), and September 2009 and November 2010 supplemental SOCs (SSOCs) provided notice on the "downstream" issues of increased initial ratings and the effective date of an award, and readjudicated the matters after the Veteran had opportunity to respond.  He has not alleged that he is prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding the issue of service connection for residuals of a head injury, an October 2009 letter informed the Veteran of the evidence and information necessary to substantiate the claim, the information required of him to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The letter also provided him notice regarding disability ratings and effective dates of awards.  The claim was readjudicated after all essential notice was given.  See  November 2010 SSOC.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  The RO arranged for examinations of the Veteran in March and November 2009.  The Board finds that the examinations are adequate for rating purposes, as the examiners expressed familiarity with the pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  [A May 2010 VA treatment record notes the Veteran was on his bicycle, going downhill, when he felt a "pop" in his service-connected right knee and experienced severe pain, but that it was slowly resolving itself.  As such evidence reflects an acute injury due to nonservice-connected factors and does not suggest a chronic increase in pathology of the service-connected right knee disability, another examination to assess the current severity of the service-connected right knee disability is not warranted.]  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  
B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Residuals of a Head Injury

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing active  duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection.  Id.  

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The threshold question that must be addressed in this matter (as with any claim seeking service connection) is whether there is competent evidence of a current disability.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, it is noteworthy that the Veteran has not identified any specific disability entity as a residual of a head injury for which service connection is sought, and that governing law (see 38 U.S.C.A. § 1110) provides that compensation is payable/service connection is awarded for disability due to injury incurred or aggravated in service, i.e., not for the injury itself (with no residual disability).  It is also noteworthy that service connection has been established for migraine headaches and for a seizure disorder (and that if the Veteran seeks service connection for headaches and/or seizures as residuals of head injury in service, such matters are moot).  

The Veteran's STRs show that in July 2003 he fell and hit his head and neck while taking a shower.  

VA treatment records associated with the Veteran's claims file do not show any treatment for residuals of a head injury.  He has not identified any postservice treatment he has received for such disability.  

On VA examination in November 2009, the Veteran reported that in July 2003 (during ACDUTRA) he was taking a shower and when he left the shower, he slipped and hit his head on the concrete wall.  He also reported that about a week later he suffered a seizure (already service-connected, as noted above) while performing drills at the firing range.  He reported his current symptoms include significant lack of energy and general malaise (i.e., a feeling of bodily discomfort and fatigue), as well as decreased cognitive functioning.  Based on evaluation, the examiner opined "there does not appear to be convincing evidence that the veteran is suffering from a brain injury."  The Veteran was functioning reasonably well in every area assessed - attention, memory, and executive functioning.  

The Board notes that on November 2009 VA examination (in connection with the claim of service connection for migraine headaches), neurologic examination was normal.  

As there is no competent lay or medical evidence (or even specific allegation) that the Veteran now has (or at any time since service has had) a disability entity identified as a residual of a head injury (other than migraine headaches and a seizure disorder, both of which are service connected), he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the claim must be denied.  

Earlier Effective Date for Award of Service Connection for Migraine Headaches

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The record shows that on April 22, 2008, the Veteran filed a service connection claim for a right knee disability and for a seizure disorder; his claim did not include migraine headaches.  

The Veteran's initial claim of service connection for headaches was received by the RO on October 5, 2009.  The RO granted service connection for migraine headaches effective from that date.  The claims file does not contain any communication from the Veteran that may be reasonably construed as a formal or informal claim for compensation benefits for migraine headaches received by VA prior to October 5, 2009.  See 38 C.F.R. §§ 3.151, 3.155.  

The critical fact is not in dispute.  The Veteran did not file a claim of service connection for migraine headaches prior to October 5, 2009.  Governing law stipulates that an award of service connection may not (with exceptions none of which apply herein) be earlier than the filing of the claim seeking such benefit.  The Board has no authority to disregard the law.  Accordingly, as a matter of law, the appeal seeking an effective date prior to October 5, 2009, for the grant of service connection for migraine headaches must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

General Criteria for Increased Rating Claims

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In claims for higher ratings, "staged ratings" may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Migraine Headaches

Migraine headaches are rated under Code 8100.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability a 50 percent rating is to be assigned.  With characteristic prostrating attacks occurring on an average once a month over the last several months a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months a 10 percent rating is warranted.  With less frequent attacks, a 0 percent rating is to be assigned.  38 C.F.R. § 4.124a, Code 8100.  

An October 2009 VA treatment record noted the Veteran was planning on taking 12 hours of college courses beginning January 2010.  

On November 2009 VA examination, the Veteran reported that he experiences migraine headaches on average 1 to 2 times per month (and up to 2 to 3 times per month) that last 6 to 8 hours (and have even lasted over a day).  He reported occasional nausea and vomiting, and accompanying phonophobia (i.e., fear of sounds or of speaking loud) and photophobia (i.e., abnormal visual intolerance of light).  He also reported generalized headaches with pain that is incapacitating.  He indicated that when he takes his migraine medication at the onset of any headaches, it will provide some degree of benefit without side effects.  Neurological examination was intact.  The examiner noted that his migraine headaches have a significant impact on employment to the effect that he must be assigned different duties, decreased concentration, pain, and increased absenteeism.  Migraine headaches were diagnosed.  

A January 2010 VA treatment record notes the Veteran was no longer working at a sandwich shop because of scheduling difficulties (he was attending school).  

February 2010 VA treatment records notes the Veteran reported having many migraines lately.  He was doing well in school (receiving As and Bs), and attending all of his classes (he missed one night class, apparently with the consent of his instructor).  

An April 2010 VA treatment record notes the Veteran has migraine headaches once per week, felt to be related to stress.  

August and October 2010 VA treatment records note the Veteran has migraine headaches once every 1 to 2 weeks.  The biggest precipitating factor for the migraines was physical stress.  

While the evidence shows the Veteran experiences very frequent prostrating headaches, it does not show that the headaches are completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran reported (on November 2009 VA examination) that his migraine headaches have resulted in increased absenteeism from work.  It may be conceded that they have caused him to miss some time from work.  However, the evidence does not show they have produced severe economic inadaptability.  The record reflects that he terminated employment due to scheduling problems, not the headaches.  Furthermore, the post-November 2009 examination record shows that the Veteran has been attending school and has missed only one night class, which does not support a disability picture of severe economic inadaptability.  Hence, the schedular criteria for the next higher (50 percent) rating for migraine headaches are not met.  

The Board has considered whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321.  Comparing the symptoms of the migraine headaches shown with the schedular criteria (discussed above), the Board finds that the manifestations of the Veteran's migraine headaches are entirely encompassed by the schedular criteria for a 30 percent rating; therefore, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as the Veteran is a full-time student and is not currently seeking employment, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  


Right Knee Disability

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different plains.  Inquiry will be direct to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  

The Veteran's right knee disability is characterized as right knee strain with chronic bursitis/tendonitis, and is presently rated 10 percent disabling under 38 C.F.R. § 4.71a, Codes 5019 (for bursitis) and 5024 (for tenosynovitis), based on limitation of motion of the affected body part (here under Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  38 C.F.R. § 4.71a.  

Code 5260 provides for a 0 percent rating when flexion is limited to 60 degrees, a 10 percent rating when flexion is limited to 45 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 30 percent rating when flexion is limited to 15 degrees.  Code 5261 provides for a 0 percent rating for extension limited by 5 degrees, a 10 percent rating for extension limited by 10 degrees, a 20 percent rating for extension limited by 15 degrees, and a 30 percent rating when extension is limited to 20 degrees.  38 C.F.R. § 4.71a.  
The normal knee motion range is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Codes 5260 and 5261.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004).  

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating; moderate recurrent subluxation or lateral instability warrants a 20 percent rating; and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5257.  VA General Counsel has issued a precedent opinion holding that a claimant who has arthritis and instability of the knee may be rated separately under Codes 5010-5003 and 5257, but cautions that any such separate rating must be based upon additional disabling symptomatology.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  

On March 2009 VA examination, the Veteran reported ongoing (and progressive) right knee pain (primarily in the patellar and subpatellar areas) and stiffness, with occasional swelling and occasional buckling/giving way.  He also reported weakness and popping and grinding with range of motion of the right knee.  He indicated he has weekly flare-ups of the right knee disability, lasting hours up to a day in duration.  Precipitating factors include overall increased weight-bearing activity, and changes in weather.  He also complained of stiffness each morning or after a long period of rest and inactivity.  Alleviating factors include rest, activity limitation, medication, elevation, stretching and range of motion-type exercises.  He occasionally uses a sleeve or wrap on his right knee, particularly in cold weather; he also occasionally uses a cane during flare-ups.  He indicated he can tolerate standing throughout the work day 3 to 8 hours, with only short intermittent breaks.  He denied missing any time from work due to his knee condition, and was able to walk 1 to 3 miles.  

On physical examination, his gait was normal.  Ranges of knee motion were: flexion to 140 degrees (with tenderness at 130 degrees), and extension to 0 degrees (with tenderness at 5 degrees).  There was a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  There were no signs of effusion, swelling, erythema, warmth, crepitus, and laxity of the ACL, LCL, or MCL.  McMurray's testing was normal.  Objective findings included right knee snapping/popping, grinding, and tenderness to palpation anteriorly, along the medial joint line, lateral joint line, and the subpatellar area.  X-rays were normal.  The diagnosis was right knee strain with chronic bursitis/tendonits.  The examiner indicated the right knee disability causes decreased mobility, problems with lifting and carrying, and pain.  Consequently, the Veteran was assigned different duties by employers.  The knee had no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on chores, shopping, exercise, recreation, traveling, and driving; and a moderate effect on sports.  

A July 2009 VA treatment record notes the Veteran's complaint that his medication was not alleviating his knee pain and that he stopped taking the medication.  He related that the pain was a constant dull ache.  He denied laxity, falling, or feeling as if the knee could give way.  He also denied swelling or redness.  It was recommended that the Veteran consider physical therapy if the knee pain did not resolve or the medication continued to not alleviate the pain.  

An October 2009 VA treatment record notes the Veteran's complaints of bilateral knee pain.  He indicated that various medications had not helped manage the pain, and that the pain was constant, and was aggravated by prolonged standing.  His job (at a sandwich shop) required a lot of standing and walking.  

A November 2009 VA physical therapy report notes the Veteran's right knee range of motion had improved, but the knee was still painful (5 on a scale to 10) with prolonged standing.  
A November 2009 VA orthopedic consultation report notes the Veteran denied any instability, locking, or buckling of the right knee, although he did notice the knee pops at times.  Physical examination revealed a normal gait, and no crepitation in the patellofemoral joint; tenderness over the right knee medial tibial plateau with point palpation; and pain in both knees with patella motion (mostly in an up and down motion).  He had excellent range of motion with flexion and extension, and nonpainful joint with varus and valgus stress testing.  He also had negative Lachman and McMurray's tests bilaterally.  X-rays were normal without any evidence of arthritis.  The diagnosis was "[b]ilateral knee pain, patella femoral syndrome at best, certainly no evidence of arthritis, ligament damage or cartilage problem on physical examination."  

A December 2009 VA orthopedic consultation report notes there was no evidence of unusual varus or valgus, and no evidence of fluid accumulation, redness or warmth.  Each knee had full extension and flexion.  Palpation of the right knee caused tenderness along the medial edge of the patella and at the anteromedial femoral condyle.  There was no pain to the lateral side of the knee.  Lachman's maneuver and McMurray's testing were normal.  Most of the tenderness was noted to be anterior in the joint.  The impression was bilateral chronic anterior knee pain, right worse than the left, rule out chondromalacia patella.  

An April 2010 VA physical therapy report notes the Veteran's knees were much better.  He complained of some medial aspect pain in the right knee, but he had returned to bike riding and was tolerating it well.  He rated his right knee pain 2 (on a scale to 10).  

A May 2010 VA treatment record notes the Veteran was on his bicycle, going downhill, and felt a "pop" in his right knee and severe pain; the pain was slowly resolving to just a pressure-type feeling currently.  The diagnosis was right knee pain.  

Applying the pertinent criteria to the facts summarized above, the Board finds that the evidence does not show that at any time during the appeal period limitation of motion of either knee approached a level warranting a compensable rating under Codes 5260 or 5261 (i.e., flexion limited to 45 degrees, or extension 10 degrees short of full), or that there is such limitation due to factors such as pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  While the Veteran has complained on occasion of giving way in the right knee, such accounts are inconsistent with clinical data, as all tests for instability have been normal, although snapping/popping was found on March 2009 examination and reported on November 2009 VA orthopedic consultation report.  Such findings reflect, at most, slight instability (warranting a 10 percent rating).  Significantly, the Veteran bicycles and only occasionally uses a cane or elastic sleeve to ambulate.  X-rays have not shown arthritis.  

In summary, the Veteran's is not shown to have compensable limitations of right knee flexion or extension, nor is he shown to have arthritis which would warrant a compensable rating for painful motion to be combined with any rating for subluxation/instability.  The Veteran's service-connected right knee disability is reflected by at most slight instability, warranting a 10 percent rating.  All pertinent criteria have been considered; none provide for a higher rating (in excess of 10 percent) for the right knee given the disability picture presented.  

Finally, the evidentiary record does not show any manifestations or associated functional impairment of disability of the right knee that are not encompassed by the schedular criteria considered.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted.  See Thun, 22 Vet. App. at 115.  Finally, as the Veteran is a fulltime student and not currently seeking employment, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  
In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  

Seizure Disorder

The Veteran's service-connected seizure disorder is assigned a 10 percent rating under 4.124a, Code 8911.  

Under Code 8911 for petit mal epilepsy, both the frequency and type of seizure a Veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  

Under the general formula for major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  In order to satisfy the criteria for the next higher rating, 20 percent, there must be at least one major seizure in the last two years or at least two minor seizures in the last six months.  38 C.F.R. § 4.124a, Code 8911.  When there are both major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  

Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  

Historically, the record reflects that in August 2003, after completing a weapons qualification exercise, the Veteran collapsed and convulsed.  Private treatment records from Mary Lanning Memorial Hospital indicate the Veteran suffered a generalized tonic/clonic seizure.  Primary generalized epilepsy and a seizure disorder, new onset, were diagnosed.  

On March 2009 VA examination, the Veteran reported he was placed on medications following the seizure, but that he has not been on the medications since approximately 2004/2005.  He denied any seizure activity since being off the medications.  The examiner reviewed the Veteran's claims file and medical records, and noted that the Veteran's last seizure occurred in 2003.  
September 2009 private treatment records from Bryan LGH Medical Center-West report the Veteran experienced a syncopal episode while taking a shower, and that he woke up on the floor.  He indicated he had been working a lot lately, and the examining physician opined that he felt the syncopal episode was from fatigue and vagal reaction.  His lab work was normal, his EKG was normal, and he had no additional complaints.  He was advised to rest.  

An October 2009 VA treatment record notes the Veteran's complaint of falling in the shower from fainting.  He indicated that the water was hot for the shower.  He denied any fainting since the incident.  The impression was questionable vasovagal syncope, and he was advised to avoid extremely hot showers.  

Based on the foregoing medical evidence, the Board finds that the evidence does not show that the Veteran's seizure disorder is manifested by symptomatology that more nearly approximates the criteria for the next higher, 20 percent, rating under Code 8911.  There is no evidence to show that he experienced at least one major seizure in the last two years or at least two minor seizures in the last six months.  

The Board has also considered whether referral of this claim for consideration of an extraschedular evaluation is indicated.  38 C.F.R. § 3.321(b).  The symptoms (and associated functional impairment) of the Veteran's seizure disorder shown are fully encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.  Finally, as the Veteran is a fulltime student and not currently seeking employment, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  





ORDER

Service connection for residuals of a head injury is denied.  

An effective date earlier than October 5, 2009, for the award of service connection for migraine headaches is denied.  

A rating in excess of 30 percent for migraine headaches is denied.  

A rating in excess of 10 percent for a right knee disability is denied.  

A rating in excess of 10 percent for a seizure disorder is denied.  


REMAND

Regarding the matter of service connection for a psychiatric disability, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.  

When VA determines an examination or opinion is warranted, it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In November 2009, the Veteran was afforded a VA examination to secure a medical opinion (regarding a nexus between his psychiatric disorder and his service).  The opinion provided is inadequate.  Specifically, the examiner did not opine whether the Veteran's psychiatric disability is related to his service, to include as due to a head injury.  

The November 2009 examiner, a VA psychiatrist, diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS), and noted that the focus of the examination concerned traumatic brain injury.  He then stated that there "was no evidence of cognitive disorder, NOS which would be the psychiatric complement of a traumatic brain injury."  The examiner opined that "the fall on active duty did not cause cognitive disorder, NOS."  While the examiner concluded there was no evidence of a cognitive disorder secondary to the Veteran's service and his head injury, he did not offer an opinion whether the diagnosed anxiety disorder was related to his service/head injury therein.   

Furthermore, records of any VA treatment the Veteran may have received for psychiatric disability are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for psychiatric disability since October 2010.  

2. The RO should return the claims folder to the November 2009 VA examiner for clarification/an addendum opinion.  The examiner should review the record, including this remand, in conjunction with this request and provide an opinion that responds to the following: 

Is it at least as likely as not (a 50% or better probability) that the Veteran's diagnosed psychiatric disability (anxiety disorder) is related (i.e., caused or aggravated by) to his service. including as due to the head injury sustained therein?  

The examiner must explain the rationale for the opinion in detail.  If the November 2009 psychiatric examiner is unavailable to provide an addendum opinion, the RO should arrange for the Veteran to be examined by another psychiatrist to secure the opinion sought.  
3. The RO should then readjudicate the claim (to encompass consideration of all psychiatric diagnoses).  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


